DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Status of the Application
  Applicant's submission filed on June 22, 2022 has been entered.
Response to Amendment
Claims 3-4 and 11-12 were canceled. Claims 1 and 9 were amended. Claims 1 and 9 remain pending and are provided to be examined upon their merits.
Applicant’s amendments to the Claims including cancellation of claims have overcome each and every objection to the Drawings previously set forth in the Final Correspondence mailed April 19, 2022. Therefore, the objections to the Drawings previously set forth in the Final Correspondence mailed April 19, 2022 are withdrawn.
    
        
            
                                
            
        
    


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 and 9 are directed to the abstract idea of: Claim 1, a method of using, the method comprises: determining, an asset identifier and titling information associated with the asset identifier for each record of a subset of records representing a subset of augmenting assets of a multitude of records representing a multitude of augmenting assets, wherein the titling information indicates assignment of a future time-estimated benefit payment of the a corresponding augmenting asset to an identifier of an insured entity associated with the corresponding augmenting asset, wherein the titling information further indicates assignment of a series of time-certain obligated payments associated with the corresponding augmenting asset to the identifier of the insured entity associated with the corresponding augmenting asset; analyzing, the subset of records representing the subset of augmenting assets to determine whether each augmenting asset of the subset of augmenting assets has a risk level that is lower than a maximum desired risk level when the titling information of the each record of the subset of records representing the subset of augmenting assets is subsequently updated to: indicate reassignment of the future time-estimated benefit payment of the corresponding augmenting asset from the identifier of the insured entity associated with the corresponding augmenting asset to an identifier of a pension plan, and indicate reassignment of the series of time-certain obligated payments associated with the corresponding augmenting asset from the identifier of the insured entity associated with the corresponding augmenting asset to an identifier of a pension plan sponsor associated with the identifier of the pension plan; and when each augmenting asset of the subset of augmenting assets has the risk level that is lower than the maximum desired risk level: selecting, in accordance with a deconstruction approach, the subset of records of the subset of augmenting assets to produce records of selected augmenting assets; and each record of the records of the selected augmenting assets to produce updated records of the selected augmenting assets by: modifying the titling information of the record to reassign the future time-estimated benefit payment of the selected augmenting asset from the common entity of the selected augmenting asset to the pension plan, and modifying the titling information of the record representing the corresponding selected augmenting asset to indicate reassignment of the series of time-certain obligated payments of the corresponding selected augmenting asset from the identifier of the insured entity associated with the corresponding selected augmenting asset to the identifier of the pension plan sponsor associated with the identifier of the pension plan, such that a valuation enhancement is created due to a risk level associated with the updated records of the selected augmenting assets that is lower than the maximum desired risk level. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) Claim 9, comprises: stores operational instructions that, when executed causes to: determine an asset identifier and titling information associated with the asset identifier for each record of a subset of records representing a subset of augmenting assets of a multitude of records representing a multitude of augmenting assets, wherein the titling information indicates assignment of a future time-estimated benefit payment of the a corresponding augmenting asset to an identifier of an insured entity associated with the corresponding augmenting asset, wherein the titling information further indicates assignment of a series of time-certain obligated payments associated with the corresponding augmenting asset to the identifier of the insured entity associated with the corresponding augmenting asset; [id. at 9], analyze the subset of records representing the subset of augmenting assets to determine whether each augmenting asset of the subset of augmenting assets has a risk level that is lower than a maximum desired risk level when the titling information of the each record of the subset of records representing the subset of augmenting assets is subsequently updated to: [id. at 1], select, in accordance with a deconstruction approach, the subset of records of the subset of augmenting assets to produce records of selected augmenting assets, and [id. at 1], (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) . The identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: a) Mathematical concepts – mathematical relationships, b) Certain methods of organizing human activity – fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, c) Mental processes – concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). 
These limitation excerpts, under their broadest reasonable interpretation, fall within the grouping(s) of abstract ideas of: Certain methods of organizing human activity – since: a method includes determining to optimize a financial system that provides support for ongoing financial obligations utilizing a group of augmenting assets; each augmenting asset is associated with a corresponding future time-estimated benefit payment and with a corresponding series of time-certain obligated payments; a first percentage of an aggregate of future time-estimated benefit payments provides an augmenting asset contribution to the ongoing financial obligations and a second percentage of the aggregate of the future time-estimated benefit payments provides an offset for an aggregate of each series of time-certain obligated payments; the continues with determining an estimated future augmenting asset contribution to the ongoing financial obligations based on an estimated first percentage of the aggregate of future time-estimated benefit payments; the method continues with determining modifications to the group of augmenting assets when the estimated future augmenting asset contribution to the ongoing financial obligations compares unfavorably to desired financial attributes as recited in the claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) as fundamental economic principles or practices, (including hedging, insurance, mitigating risk); commercial or legal interactions, (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions). Mental processes – since: the above-underlined as recited in the claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) as concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). Mathematical concepts – since: the above-underlined as recited in the claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) as mathematical relationships, Therefore, the limitations fall within the above-identified grouping(s) of abstract ideas. 
While independent claims 1 and 9 do not explicitly recite verbatim this identified abstract idea, the concept of this identified abstract idea is described by the steps of independent claim 1 and is described by the steps of independent claim 9. 
Claim 1: Particularly with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 1 further to the abstract idea includes additional elements of "computer-implemented", "computing system", "computing device", "digital record", and "updating". However, independent claim 1 does not include additional elements that are sufficient to integrate the exception into a practical application because "computer-implemented", "computing system", "computing device", "digital record", and "updating" of independent claim 1 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a computer-implemented method of using … system, the method comprises", "determining, by a computing device … the corresponding augmenting asset", "analyzing, by the computing device, … is subsequently updated to", "indicate reassignment of the future … a pension plan, and", "indicate reassignment of the series … the pension plan; and", "when each augmenting asset of … maximum desired risk level", "selecting, by the computing device … selected augmenting assets; and", "updating, by the computing device, … selected augmenting assets by", "modifying the titling information of … the pension plan, and" and "modifying the titling information of … maximum desired risk level") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "a computer-implemented method of using … system, the method comprises", "determining, by a computing device … the corresponding augmenting asset", "analyzing, by the computing device, … is subsequently updated to", "indicate reassignment of the future … a pension plan, and", "indicate reassignment of the series … the pension plan; and", "when each augmenting asset of … maximum desired risk level", "selecting, by the computing device … selected augmenting assets; and", "updating, by the computing device, … selected augmenting assets by", "modifying the titling information of … the pension plan, and", "modifying the titling information of … maximum desired risk level" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "updating, by the computing device, … selected augmenting assets by", "modifying the titling information of … the pension plan, and", "modifying the titling information of … maximum desired risk level" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "a computer-implemented method of using … system, the method comprises", "determining, by a computing device … the corresponding augmenting asset", "analyzing, by the computing device, … is subsequently updated to", "selecting, by the computing device … selected augmenting assets; and", "updating, by the computing device, … selected augmenting assets by", "modifying the titling information of … the pension plan, and", "modifying the titling information of … maximum desired risk level" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "updating, by the computing device, … selected augmenting assets by", "modifying the titling information of … the pension plan, and", "modifying the titling information of … maximum desired risk level", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. at 2359, 110 USPQ2d at 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 716, 112 USPQ2d at 1755 (Fed. Cir. 2014) (updating an activity log), and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 1 is ineligible. 
Claim 9: Specifically pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 9 further to the abstract idea includes additional elements of "non-transitory computer readable memory", "first memory element", "processing module", "digital record", "second memory element", "third memory element", and "update ". However, independent claim 9 does not include additional elements that are sufficient to integrate the exception into a practical application because "non-transitory computer readable memory", "first memory element", "processing module", "digital record", "second memory element", "third memory element", and "update " of independent claim 9 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a non-transitory computer readable memory comprises", "a first memory element that … the processing module to", "determine an asset identifier and … the corresponding augmenting asset", "a second memory element that … the processing module to", "analyze the subset of digital … is subsequently updated to", "indicate reassignment of the future … a pension plan, and", "indicate reassignment of the series … the pension plan; and", "a third memory element that … the processing module to", "when each augmenting asset of … maximum desired risk level", "select, in accordance with a … selected augmenting assets, and", "update each digital record of … selected augmenting assets by", "modifying the titling information of … the pension plan, and" and "modifying the titling information of … maximum desired risk level") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "a non-transitory computer readable memory comprises", "a first memory element that … the processing module to", "determine an asset identifier and … the corresponding augmenting asset", "a second memory element that … the processing module to", "analyze the subset of digital … is subsequently updated to", "indicate reassignment of the future … a pension plan, and", "indicate reassignment of the series … the pension plan; and", "a third memory element that … the processing module to", "when each augmenting asset of … maximum desired risk level", "select, in accordance with a … selected augmenting assets, and", "update each digital record of … selected augmenting assets by", "modifying the titling information of … the pension plan, and", "modifying the titling information of … maximum desired risk level" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "a non-transitory computer readable memory comprises", "a first memory element that … the processing module to", "a second memory element that … the processing module to", "a third memory element that … the processing module to", "update each digital record of … selected augmenting assets by", "modifying the titling information of … the pension plan, and", "modifying the titling information of … maximum desired risk level" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "a non-transitory computer readable memory comprises", "determine an asset identifier and … the corresponding augmenting asset", "analyze the subset of digital … is subsequently updated to", "select, in accordance with a … selected augmenting assets, and", "update each digital record of … selected augmenting assets by", "modifying the titling information of … the pension plan, and", "modifying the titling information of … maximum desired risk level" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "a non-transitory computer readable memory comprises", "a first memory element that … the processing module to", "a second memory element that … the processing module to", "a third memory element that … the processing module to", "update each digital record of … selected augmenting assets by", "modifying the titling information of … the pension plan, and", "modifying the titling information of … maximum desired risk level", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: performing repetitive calculations, Parker v. Flook, 437 U.S. at 594, 198 USPQ2d at 199 (1978) (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp's claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, (2014); Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014), see previous legal citations herein Re: Claim 1, and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., (Fed. Cir. 2015), see previous legal citations herein Re: Claim 1. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 9 is ineligible. 
Independent Claims: Nothing in independent claims 1 and 9 improves another technology or technical field, improves the functioning of any claimed computer device itself, applies the abstract idea with any particular machine, solves any computer problem with a computer solution, or includes any element that may otherwise be considered to amount to significantly more than the abstract idea. 

    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

§101 Subject Matter Eligibility Test for Products and Processes
    
        
            
                                
            
        
    


Response to Arguments
• The Applicant argued: 
"2. The drawings have been objected to under 37 CFR 1.83(a). The Applicant has amended claims 1 and 9, and has canceled claims 3-4 and 11-12 to overcome the objection. " 
(REMARKS, p. 10). 
The above-quoted arguments are persuasive. 

Regarding indefiniteness and/or lack of written description rejections under 35 U.S.C. § 112, the Applicant's arguments submitted June 22, 2022 (hereinafter "REMARKS") in response to the Official Correspondence mailed April 19, 2022 (hereinafter "Final Correspondence") have been fully considered and are persuasive. 
• Specifically, the Applicant argued: 
"3. Claims 1, 3-4, 9 and 11-12 have been rejected under 35 USC º112(a) or 35 USC º112 (pre- AIA ), first paragraph, as failing to comply with the written description requirement. [] Applicant has amended claims 1 and 9, and has canceled claims 3-4 and 11-12 to overcome the rejection. " 
(REMARKS [as abridged], p. 10). 
The above-quoted arguments are persuasive. 

Regarding eligibility rejections under 35 U.S.C. § 101, the Applicant's arguments submitted June 22, 2022 (hereinafter "REMARKS") in response to the Official Correspondence mailed April 19, 2022 (hereinafter "Final Correspondence") have been fully considered but are not persuasive. Further to the April 19, 2022 Final Correspondence, the reiterated grounds of rejection are fully set forth above under the 35 U.S.C. § 101 heading as applied to the herein examined current claims. 
• Specifically, the Applicant argued: 
"4. Claims 1, 3-4, 9 and 11-12 have been rejected under 35 USC º101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. [] Applicant has amended claims 1 and 9, [] to overcome the rejection. 
"[] Applicant believes that claims 1 and 9 are in condition for allowance and respectfully requests that they be passed to allowance. " 
(REMARKS [as abridged], pp. 10-11). 
However, the above-quoted arguments submitted June 22, 2022 at REMARKS pp. 10-11 regarding rejections under 35 U.S.C. § 101 have been fully considered, but are not persuasive. Materially, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. The Applicant is encouraged to please see and refer to the current rejection based upon the currently pending claims under the 35 U.S.C. § 101 heading above. 
    
        
            
                                
            
        
    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20120109793 A1 by Abeles; Gary Evan discloses FLEXIBLE AND ADAPTIVE ACCRUAL METHOD AND APPARATUS FOR CALCULATING AND FACILITATING COMPLIANCE WITH TAXES AND OTHER OBLIGATIONS.
USPGPub No. US 20100036760 A1 by Abeles; Gary Evan et al. discloses FLEXIBLE AND ADAPTIVE ACCRUAL METHOD AND APPARATUS FOR CALCULATING AND FACILITATING COMPLIANCE WITH TAXES AND OTHER OBLIGATIONS.
USPGPub No. US 20100325019 A1 by Avery; Paul discloses SYSTEM AND PROCESS FOR DOCUMENTING NETWORK ASSETS.
USPGPub No. US 20130297399 A1 by Brown; David et al. discloses SYSTEMS FOR AND METHODS OF SECURITIZING ASSET-BASED SUPPLIER REBATE CASH FLOWS DERIVED FROM PROCUREMENT EXPENDITURES.
USPGPub No. US 20110131065 A1 by Butcher, III; George H. et al. discloses METHOD, SOFTWARE PROGRAM, AND SYSTEM FOR STRUCTURING RISK IN A FINANCIAL TRANSACTION.
USPGPub No. US 20100332373 A1 by Crabtree; Jason et al. discloses System and method for participation in energy-related markets.
USPGPub No. US 20070100748 A1 by Dheer; Sanjeev et al. discloses Multi-channel transaction system for transferring assets between accounts at different financial institutions.
USPGPub No. US 20020052766 A1 by Dingman, Brian Nathan et al. discloses Methods and apparatus for rapid deployment of a valuation system.
USPGPub No. US 20020019790 A1 by Edgar, Marc Thomas et al. discloses Cross correlation tool for automated portfolio descriptive statistics.
USPGPub No. US 20080065425 A1 by Giuffre; Sandra et al. discloses Computer-aided transferring of financial consequences.
USPGPub No. US 20060059065 A1 by Glinberg; Dmitriy et al. discloses System and method for displaying a combined trading and risk management GUI display.
USPGPub No. US 20160335548 A1 by GOH; Chi-Keong et al. discloses METHODS AND APPARATUS FOR PREDICTING FAULT OCCURRENCE IN MECHANICAL SYSTEMS AND ELECTRICAL SYSTEMS.
USPGPub No. US 20060015421 A1 by Grimberg; Robertus discloses Systems and methods for objective financing of assets.
USPGPub No. US 20180035569 A1 by Harrington; Steve discloses Computer Cooling System And Method of Use.
USPGPub No. US 20090281960 A1 by Hendrix; Derrell discloses SYSTEM AND METHOD USING SECURITIES ISSUANCE FOR RISK TRANSFERENCE.
USPGPub No. US 20140347223 A1 by Hyde; Roderick A. et al. discloses PORTABLE WIRELESS NODE ORIENTATION ADJUSTMENT.
USPGPub No. US 20090281938 A1 by Jenkins; Cary Porter et al. discloses PENSION ADMINISTRATION SYSTEM AND METHOD.
USPGPub No. US 20130290046 A1 by Jesman; Bartosz discloses SCHEMATIC CORPORATE DEVICE AND SYSTEM.
USPGPub No. US 20150094968 A1 by Jia; Jimmy et al. discloses COMFORT-DRIVEN OPTIMIZATION OF ELECTRIC GRID UTILIZATION.
USPGPub No. US 20030110112 A1 by Johnson, Christopher D. et al. discloses Methods and systems for automated inferred valuation of credit scoring.
USPGPub No. US 20020049659 A1 by Johnson, Christopher D. et al. discloses Methods and systems for optimizing return and present value.
USPGPub No. US 20020013752 A1 by Johnson, Christopher D. et al. discloses Rapid valuation of portfolios of assets such as financial instruments.
USPGPub No. US 20020052815 A1 by Johnson, Christopher Donald et al. discloses Methods and apparatus for automated underwriting of segmentable portfolio assets.
USPGPub No. US 20020049653 A1 by Johnson, Christopher Donald et al. discloses Methods and systems for quantifying cash flow recovery and risk.
USPGPub No. US 20110178906 A1 by Joye; Christopher Ronald Edward et al. discloses DATA PROCESSING SYSTEM AND METHOD INCORPORATING VALUATION METHOD TOGGLE.
USPGPub No. US 20060089895 A1 by Joye; Christopher Ronald Edward et al. discloses Data processing system and method incorporating feedback.
USPGPub No. US 20010044766 A1 by Keyes, Tim K. discloses Methods and systems for modeling using classification and regression trees.
USPGPub No. US 20020032585 A1 by Keyes, Tim Kerry discloses Valuation prediction models in situations with missing inputs.
USPGPub No. US 20020116309 A1 by Keyes, Tim Kerry et al. discloses Methods and systems for efficiently sampling portfolios for optimal underwriting.
USPGPub No. US 20160085418 A1 by Kling; Shane Edward et al. discloses Graphical User Interface Systems and Methods for Data Integration with Data-Driven Engineering Drawings.
USPGPub No. US 20170367399 A1 by Knorr; Robert J et al. discloses PEPPER DE-STEMMING METHODS AND APPARATUS.
USPGPub No. US 20020198802 A1 by Koresko, John J. V discloses System and method for creating a defined benefit pension plan funded with a variable life insurance policy and/or a variable annuity policy.
USPGPub No. US 20140019171 A1 by Koziol; Joseph D. discloses Insurance Transaction System and Method.
USPGPub No. US 20030195859 A1 by Lawrence, Jason E. discloses System and methods for authenticating and monitoring transactions.
USPGPub No. US 20180081065 A1 by Levien; Royce A. et al. discloses UNOCCUPIED FLYING VEHICLE (UFV) LOCATION ASSURANCE.
USPGPub No. US 20150203213 A1 by Levien; Royce A. et al. discloses UNOCCUPIED FLYING VEHICLE (UFV) LOCATION CONFIRMANCE.
USPGPub No. US 20130080961 A1 by Levien; Royce A. et al. discloses User interface for multi-modality communication.
USPGPub No. US 20130079052 A1 by Levien; Royce A. et al. discloses Multi-modality communication.
USPGPub No. US 20100121783 A1 by Lyons; Timothy et al. discloses Pension Fund Systems.
USPGPub No. US 20080281742 A1 by Lyons; Timothy et al. discloses Pension Fund Systems.
USPGPub No. US 20120259664 A1 by Malone; Timothy J. discloses COMPUTER PROGRAM, COMPUTER SYSTEM, AND COMPUTER-IMPLEMENTED METHOD FOR INCOME-PRODUCING PROPERTY INVESTMENTS.
USPAT No. US 7752062 B1 to Martin; John A. discloses Pension insurance program methods and systems.
USPGPub No. US 20170308954 A1 by MCLAREN; PAUL discloses AN INTERACTIVE OPTIONS TRADING GRAPHICAL USER INTERFACE AND A SYSTEM FOR THE GENERATION THEREOF.
USPAT No. US 8725618 B1 to Menzer; Eric et al. discloses System and method for de-risking a pension fund.
USPGPub No. US 20120116999 A1 by MERCIER; Jonathan L. et al. discloses SYSTEM AND METHOD FOR PROCESSING DATA RELATED TO FINANCIAL INSTRUMENTS FOR PROVIDING DEFERRED INCOME.
USPGPub No. US 20010039525 A1 by Messmer, Richard Paul et al. discloses Methods and systems for finding value and reducing risk.
USPGPub No. US 20010037278 A1 by Messmer, Richard Paul et al. discloses Methods and apparatus for simulating competitive bidding yield.
USPGPub No. US 20080215480 A1 by Mordecai; David K. A. discloses SYSTEM AND METHOD FOR DYNAMIC PATH- AND STATE-DEPENDENT STOCHASTIC CONTROL ALLOCATION.
USPGPub No. US 20050187801 A1 by Phelps, Robert B. discloses Method of enhancing value of pension system assets.
USPGPub No. US 20140214721 A1 by Phoa; Wesley Kym-Son discloses SYSTEM AND METHOD FOR DISPLAYING AND ANALYZING FINANCIAL CORRELATION DATA.
USPAT No. US 8005739 B1 to Reddy; Stephen David discloses Pension alternative retirement income system.
USPGPub No. US 20120158612 A1 by Robertson; Andrew John discloses System and method for providing financial products.
USPGPub No. US 20070118393 A1 by Rosen; Jonathan D. et al. discloses METHOD OF COMPENSATING AN EMPLOYEE.
USPGPub No. US 20080126267 A1 by Rosen; Jonathan D. et al. discloses SYSTEM FOR MANAGING THE TOTAL RISK EXPOSURE FOR A PORTFOLIO OF LOANS.
USPGPub No. US 20170243423 A1 by SCHINDLER; Mirko et al. discloses DATA ACQUISITION AND MEASUREMENT ACQUISITION DEVICE FOR A DOOR HANDLE AND ASSOCIATED METHOD.
USPGPub No. US 20130226836 A1 by Senoski; Michael discloses Generating a Funding and Investment Strategy Associated with an Underfunded Pension Plan.
USPGPub No. US 20140159007 A1 by SONG; Young Suk et al. discloses ARRAY SUBSTRATE AND FABRICATION METHOD THEREOF, DISPLAY DEVICE.
USPGPub No. US 20100131425 A1 by Stolerman; Jonathan et al. discloses Pension Fund Systems.
USPGPub No. US 20030101120 A1 by Tilton, Lynn discloses Method of securitizing a portfolio of at least 30% distressed commercial loans.
USPGPub No. US 20050257054 A1 by Tucker, David et al. discloses Information security method and system.
USPGPub No. US 20040177022 A1 by Williams, James Benjamin et al. discloses Methods for issuing, distributing, managing and redeeming investment instruments providing securitized annuity.
USPGPub No. US 20060212380 A1 by Williams; James Benjamin et al. discloses Methods for issuing, distributing, managing and redeeming investment instruments providing normalized annuity options.
USPGPub No. US 20120044556 A1 by YAMADA; Tsukasa discloses OPTICAL SCANNING APPARATUS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Tuesday from 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        08/08/2022